Citation Nr: 1738778	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned at a September 2013 hearing.  A transcript of that hearing is of record.

In December 2014, the Board denied the claim for service connection for sleep apnea.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a July 2015 Order, the Court vacated the December 2014 Board decision, and remanded the claim for action consistent with a Joint Motion for Remand.

The Board remanded the claim in January 2016 for additional development, including obtaining a VA examination.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has sleep apnea that is directly related to active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014). Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for the claim to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has asserted that he first experienced symptoms of sleep apnea during active service.  Service medical records are silent as to any complaints, treatment, or diagnosis of sleep apnea or other sleep problems.  In a January 1999 report of medical history on separation, the Veteran denied frequent trouble sleeping.

The Veteran was not diagnosed with sleep apnea until an August 2006 sleep study showed the presence of significant sleep disordered breathing, and oxygen desaturations indicating obstructive sleep apnea.  The Veteran has consistently stated that he first noticed symptoms of snoring, gasping for breath, morning headaches, and daytime fatigue in service.  In a February 2009 statement, the Veteran stated that he started complaining of body fatigue and morning headaches in 1980, but that he was just given pain medication so he stopped going to sick call.  He also reported he did not want to be medically separated from active duty, so he did not complain.  The Veteran reported that his loud snoring and fatigue bothered his wife, and that loud disruptive snoring bothered his shipmates during service.  

In a February 2009 statement, the Veteran's wife stated she married the Veteran in 1992, and immediately noticed very loud snoring.  The Veteran's wife also reported occasions when the Veteran stopped breathing, and she had to shake him awake.  She also reported that the Veteran was chronically fatigued and sleepy during the day.  The Veteran's wife stated that snoring has always been a problem, and continues to be a problem.

Two master chiefs who served with the Veteran also submitted statements in February 2009.  Both reported that the Veteran's shipmates had come to them complaining of the Veteran's very loud snoring.  They confirmed the status of the Veteran's sleeping problems, and both master chiefs reported witnessing the Veteran snoring very loudly, and gasping for breath while sleeping.  

At a September 2013 hearing, the Veteran reported that during service, his master chief talked to him about loud snoring after other shipmates complained.  The Veteran stated he has had headaches and fatigue since 1980.  The Veteran's wife testified that he has snored and stopped breathing while asleep since they were married.  She reported that the Veteran constantly complained of being tired and having headaches even though he had slept eight hours at night.  The Veteran and his wife both testified that the symptoms the Veteran experienced in service were the same symptoms that led him to get a sleep study in 2006, which diagnosed him with obstructive sleep apnea.  The Veteran stated that he did not get checked earlier because he thought it was normal to snore, and did not know that he could have a sleep disorder.

At a June 2014 VA examination, the Veteran reported that in the 1980s and 1990s, he was known to have severe snoring, and received complaints from fellow soldiers and his wife at that time.  He reported that his wife pushed him awake due to his loud snoring and abnormal breathing while sleeping.  After reviewing the file, the examiner could not state without resorting to mere speculation whether or not the obstructive sleep apnea condition diagnosed in 2006 had its onset during service, because there was no objective data during that time.  The examiner elaborated that there were lay statements indicative of symptoms consistent with sleep apnea during service, but that it is impossible to know whether the Veteran would have met the diagnostic criteria for the condition at that time as no testing was done.  The examiner hesitated to use the lay statements as objective evidence because of the large span of time between the observed symptoms and the recording of the statements.

At an August 2016 VA examination, the examiner noted that the Veteran did not indicate "frequent trouble sleeping" on any of his reports of medical history.  Further, there were no complaints, treatments, or diagnoses in the service medical records for any problems sleeping, including sleep apnea.  The examiner noted that the first evidence of record indicating sleep difficulties was August 2006, when the Veteran sought medical care for sleeping problems.  The examiner stated that the lay statements provided were accepted as showing that the Veteran has snored for a long time.  The examiner also noted that while the Veteran and his wife testified that the Veteran was fatigued throughout his naval career, that was not supported by the examinations the Veteran underwent during service.  The examiner opined that it was less likely than not that the sleep apnea was caused by or related to service in any way, including snoring, stopping breathing while sleeping, and/or fatigue while on active duty.  The examiner reasoned that while snoring is a symptom of sleep apnea, not everyone who snores has sleep apnea.  The examiner further explained that sleep apnea is not a clinical diagnosis, and even physicians who specialize in the area only diagnose the disorder after a sleep study is performed.

A review of the evidence of record shows that the Veteran clearly has a current diagnosis of obstructive sleep apnea.  Therefore, the question to be answered is whether that currently diagnosed obstructive sleep apnea was caused by or was present during active service.

The Board has carefully considered the opinions given by the June 2014, and August 2016 VA examiners.  The Board notes that the June 2014 VA examiner explicitly could not provide an opinion without resorting to mere speculation, noting that a diagnosis required objective data.  However, the examiner noted that the lay statements provided were indicative of sleep apnea symptoms during service.

The August 2016 VA examiner opined that the sleep apnea was not related to service, and provided an explanation.  However, in offering the opinion that the Veteran's sleep apnea was not due to active duty service, the August 2016 VA examiner based the opinion on the lack of documented treatment of sleep apnea in the service medical records, and the lack of a diagnosis until 2006.  While acknowledging the lay statements, the examiner engaged in a credibility determination of the statements.  Therefore, the negative opinion offered by the August 2016 VA examiner has little probative value.  

The Veteran and his wife have consistently and credibly reported complaints of sleep-related symptoms since active duty.  The Veteran has stated in various submissions to VA that he has experienced sleep disturbances.  The Veteran's wife and shipmates are all competent to describe the Veteran's snoring and apnea symptoms because those symptoms come to them through their senses and require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board finds the statements of the Veteran, his wife, and his shipmates to be credible.  Furthermore, they reported that the symptoms which caused the Veteran to eventually seek treatment in 2006 were identical to those he experienced during service.

The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony of record outweighs the reports of the VA examiners and provides sufficient support for the present claim.

Accordingly, in light of the medical treatment records which document sleep apnea, lay statements, and testimony of the Veteran and his wife, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


